Fitzpatrick v Young Men's Christian Assn. of Buffalo Niagara (2019 NY Slip Op 06959)





Fitzpatrick v Young Men's Christian Assn. of Buffalo Niagara


2019 NY Slip Op 06959


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


943 CA 19-00603

[*1]MARY CATHERINE FITZPATRICK AND DAVID FITZPATRICK, PLAINTIFFS-RESPONDENTS,
vYOUNG MEN'S CHRISTIAN ASSOCIATION OF BUFFALO NIAGARA, DEFENDANT-APPELLANT. 


BARCLAY DAMON LLP, BUFFALO (MICHAEL E. FERDMAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
VINAL & VINAL, P.C., BUFFALO (JEANNE M. VINAL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered February 22, 2019. The order denied defendant's motion for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 20, 2019, and filed in the Erie County Clerk's Office on August 27, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court